Name: Commission Regulation (EEC) No 961/86 of 2 April 1986 altering the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/36 Official Journal of the European Communities 3 . 4. 86 COMMISSION REGULATION (EEC) No 961/86 of 2 April 1986 altering the export refunds on syrups and certain other sugar sector products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 19 (4) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Regulation (EEC) No 890/86 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 890/86 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The refunds to be granted on the products listed in Article 1 ( 1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, as fixed in the Annex to Regulation (EEC) No 890/86 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p . 4. (2) OJ No L 362, 31 . 12. 1985, p . 8 . 0 OJ No L 82, 27. 3 . 1986, p . 26 . 3. 4. 86 Official Journal of the European Communities No L 88/37 ANNEX to the Commission Regulation of 2 April 1986 altering the export refunds on syrups and certain other sugar products exported in the natural state (ECU) CCT heading No Description Basic amount per percentage point of sucrose content and per 100 kg net of the product in question (') Amount of refund per 100 kg of dry matter (2) 17.02 Other sugars in solid form ; sugar syrups, not containing added flavou ­ ring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups (other than lactose, glucose and malto ­ dextrine) : I. Isoglucose ex II . Other, excluding sorbose 0,3778 37,78 E. Artificial honey, whether or not mixed with natural honey 0,3778  F. I. Caramelized sugar and molasses containing, in the dry state, 50 % or more by weight of sucrose 0,3778  21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose IV. Other (other than lactose, glucose and malto-dextrine syrups) 0,3778 37,78 (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is deter ­ mined in accordance with Article 13 of Regulation (EEC) No 394/70 . (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.